Territory of Michigan, to wit—
The United States to Catherine Tuckar, of the district of Huron, in the territory of Michigan. You are hereby commanded to bring before the Supreme Court of the Said territory of Michigan, to be holden at Detroit on Thursday the twenty fourth day of September instant the bodies of Elizabeth Denison, James Denison, Sip Denison, and Peter Denison junr, detained by you, as it is Said, by whatsoever names they Shall be called, together with the Cause of their detention; to do, Submit to, and receive whatsoever Shall be considered in this behalf; and have then there this writ. Witness *134Augustus B. Woodward, chief Judge of our Said Supreme Court, at Detroit the twenty third day of September one thousand eight hundred Seven.
Peter Audrain, clerk

[In the handwriting of Peter Audrain]